Citation Nr: 1033358	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for plantar 
warts.

2. Entitlement to service connection for residuals of plantar 
warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1977 and from January 1991 to January 1992, with 
additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

The Veteran testified that the claimed plantar warts had caused 
the abnormal gait, which in turn led to back problems.  A claim 
for service connection for a back disorder, to include as 
secondary to residuals of plantar warts, has not been adjudicated 
by the RO.  Therefore, this claim is REFERRED to the RO for 
appropriate action.

The issue of entitlement to service connection for residuals of 
plantar warts is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 1978, the RO 
denied reopening of the claim of entitlement to service 
connection for plantar warts.

2.  The evidence added to the record since the prior final denial 
of service connection for plantar warts consists of relevant 
service department records.


CONCLUSION OF LAW

The March 1978 decision is final; relevant service department 
records having been received, the criteria for reconsideration of 
the previously denied claim of entitlement to service connection 
for plantar warts have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reconsider the Veteran's claim 
of entitlement to service connection for plantar warts is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and the implementing regulations.

In a March 1978 rating decision, the RO denied the claim of 
entitlement to service connection for plantar warts.  The Veteran 
did not appeal this decision within a year of its issue; 
therefore, the decision became final.  38 U.S.C. § 4005(c) 
(1976); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1977) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) 
[(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The applicable definition of new and material evidence is as 
follows:

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

38 C.F.R. § 3.156(a).

However, the Board notes that there are additional regulations to 
be considered when the new evidence is contained within service 
department records.  During the pendency of the Veteran's appeal, 
VA revised 38 C.F.R. § 3.400(q).  See 71 Fed.  Reg.  52,455-
52,457 (Sept.  6, 2006).  The new regulations moved much of the 
content of the old § 3.400(q)(2) to 38 C.F.R. § 3.156(c) and 
clarified the definition of service department records.  Service 
department records include (i) service records that are related 
to a claimed in-service event, injury, or disease, regardless of 
whether such records mention the Veteran by name; (ii) additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request for 
service records; and (iii) declassified records that could not 
have been obtained because the records were classified when VA 
decided the claim.  38 C.F.R. § 3.156(c)(1).

Service department records do not include records that VA could 
not have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify and 
obtain the records from the respective service department, the 
Joint Services Records Research Center, or from any other 
official source.  38 C.F.R. 
§ 3.156(c)(2).

Where the new and material evidence consists of a supplemental 
report from the service department received before or after the 
decision has become final, the former decision will be 
reconsidered by the agency of original jurisdiction.  This 
comprehends official service department records which presumably 
have been misplaced and have not been located and forwarded to 
VA.  38 C.F.R. § 3.156(c).

A review of the record demonstrates that the Veteran's service 
treatment records were not obtained until sometime after the 
March 1978 decision.  A February 1978 rating decision states that 
the service treatment records were not of record.  Thereafter, 
the March 1978 decision merely indicates that no evidence had 
been received showing a current disorder of plantar warts without 
reference to service treatment records.  Records were requested 
from the National Personnel Records Center (NPRC) in 2006 and 
2007, and the Veteran's service treatment records were received 
in response to a November 2007 request.  The July 2008 statement 
of the case also shows that the service treatment records were 
received since the March 2007 rating decision.  In light of these 
facts, reconsideration of the claim of entitlement to service 
connection for plantar warts is warranted under 38 C.F.R. 
§ 3.156(c).


ORDER

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for plantar warts is granted.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary for further development of the claim.  
Specifically, the Board determines that a VA examination is 
warranted to ascertain what, if any, residuals the Veteran 
suffers as a result of his plantar warts in service. 

The Veteran's service treatment records show that he underwent 
surgery to remove plantar warts in May 1977.  The record does not 
reveal medical documentation of any recurrence of the plantar 
warts, and the Veteran testified that he had not had a recurrence 
of the disorder.  However, VA treatment records reflect continued 
problems with his feet and the use of orthotics.  Additionally, 
the Veteran has been treated for other disorders of the feet and 
ankles since service.  Thus, the Board finds that a remand is 
required so that a VA examination can be conducted and an opinion 
obtained as to the existence and etiology of residuals of the 
Veteran's in-service plantar warts and surgery.  38 C.F.R. § 
3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board notes that the record shows that the Veteran 
receives treatment at the Columbus VA Medical Center.  The most 
recent VA treatment record is dated in March 2009.  Thus, the 
Board finds that a request should be made for all VA treatment 
for the Veteran at that facility since March 2009.

Moreover, at his hearing, the Veteran testified that he had 
received podiatric treatment in the prior three months, and the 
record was held open for 60 days so that he could submit those 
records.  The Veteran did not supply any additional medical 
evidence.  However, as the claim is being remanded, the Board 
finds that the Veteran should be asked to identify and authorize 
release to VA of relevant private treatment records not already 
in the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Request treatment records from the Columbus VA 
Medical Center dated from March 2009 onward.  All 
requests and responses, positive and negative, 
should be associated with the claims file. 

2.	Request that the Veteran identify and authorize 
release of any additional, relevant private 
treatment records to VA.  All requests and 
responses, positive and negative, should be 
associated with the claims file. 

3.	Once all available outstanding treatment records 
have been obtained, schedule the Veteran for a VA 
examination in order to ascertain the existence 
and etiology of any residuals of his in-service 
plantar warts and surgery.  The claims file, to 
include a copy of this Remand, should be made 
available for review, and the examination report 
should reflect that such review occurred.  Any 
manifestation that is a residual of the in-service 
surgery should be identified.  Upon a review of 
the record and examination of the Veteran, the 
examiner should respond to the following:

Is it more likely than not (i.e., probability 
greater than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that any currently diagnosed 
disorder is a residual of the Veteran's in-
service plantar warts and related surgery? 

A rationale for any opinion advanced should be 
provided.  The examiner should also state what 
sources were consulted in forming the opinion.

4.	After completing the above actions and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's service 
connection claim should be readjudicated, to 
include all evidence received since the September 
2009 supplemental statement of the case.  If the 
claim remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


